Case: 17-30741     Document: 00514519240        Page: 1    Date Filed: 06/19/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-30741                             FILED
                                  Summary Calendar                       June 19, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JONATHAN BARKER,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:16-CR-150-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
        Jonathan Barker appeals the sentence imposed following his conviction
for importation of a controlled substance in violation of 21 U.S.C. §§ 952 and
960.        In particular, he challenges the district court’s application of an
enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous
weapon.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30741    Document: 00514519240     Page: 2   Date Filed: 06/19/2018


                                 No. 17-30741

      Given that a loaded handgun was found under a seat cushion in the
living room of Barker’s apartment, which was about 10 to 15 feet away from
the location where Barker placed packages containing a total of 1,019 “Ecstasy”
pills that he had shipped from the Netherlands to his apartment, it was
plausible to find that the Government proved by a preponderance of the
evidence that there was a temporal and spatial relation between the handgun,
Barker, and Barker’s drug importation offense. See United States v. King, 773
F.3d 48, 52-54 (5th Cir. 2014). We also find it plausible that Barker did not
carry his burden of showing that it was clearly improbable that the handgun
was connected to his offense. See id. Accordingly, we discern no error in the
district court’s application of the § 2D1.1(b)(1) enhancement.
      AFFIRMED.




                                       2